Citation Nr: 0004788	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

After careful review of the evidence of record, the Board 
finds that a remand is necessary.  In this veteran's case, 
the September 1999 VA examination report reflects that, at 
the time the examination was conducted, the examiner did not 
have the claims file.  Such a medical examination should 
"take into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991); 38 C.F.R. § 4.2 (1999) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").   In Crawford v. Brown, 5 Vet. App. 
33, 36 (1993), in which the claimant sought an increased 
rating for a service-connected psychiatric disability and was 
examined by a VA physician who did not review the claimant's 
prior medical records, the United States Court of Appeals for 
Veterans Claims (Court) concluded that the evidence before 
the Board was "inadequate" and remanded the case with 
instruction to conduct a new examination "which takes into 
account the records of prior medical treatment, so that the 
evaluation of the veteran's disability will be a fully 
informed one." (emphasis in original).  Review of medical 
history was significant in this increased rating case so that 
the current state of the conditions could be viewed in the 
context of the progression of the disabilities at earlier 
stages.  VAOPGCPREC 20-95.

Additionally, the Board notes that in 1945 the veteran was 
originally service connected for "dementa praecox, analogy 
for psychosis, schizophrenia, definite social and industrial 
incapacity," which was incurred in combat.  The veteran's 
current disability includes diagnoses of PTSD, a probable 
Axis I recurrent major depression with psychotic features, 
and alcohol abuse (in remission).  In recent rating 
decisions, the service-connected disability has been 
characterized as PTSD.  There is no medical evidence of 
record which explains the relationship between, or attempts 
to reconcile, the 1945 diagnosis with the currently diagnosed 
psychiatric disorders.  A psychiatric medical opinion in this 
regard would help to clarify the record and assure that all 
psychiatric symptomatology which results from the veteran's 
service-connected psychiatric disability(ies) is properly 
considered in determining the issues at hand. 

The Court has held that, when the Board makes a determination 
of individual unemployability for purposes of a total 
disability rating, it must provide sufficient reasons and 
bases for its decision, including a clear explanation of the 
veteran's current degree of unemployability attributable to 
his or her service-connected disabilities.  Cathell v. Brown, 
8 Vet. App. 539, 544-545 (1997).  In this case, the Board 
finds that the evidence of record currently does not allow it 
to fulfill this responsibility.  While the VA examiner in 
September 1999 included as one of Axis IV stressors that the 
veteran was "unable to work," it does not appear that an 
opinion has been rendered based on a review of the evidence 
of record.  The opinion did not include whether the veteran 
was precluded from all forms of substantially gainful 
employment due to his service-connected psychiatric 
disabilities.  VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disability has upon his ability to work.  
See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 
7 Vet. App. 229 (1994). 
 
The veteran reported at the personal hearing in August 1999 
that he had been receiving disability benefits from the 
Social Security Administration (SSA).  Regardless of whether 
the benefits were in fact due to old age or disability, it 
does not appear that any records from SSA have ever been 
requested or obtained by the RO.  Accordingly, the RO should 
attempt to obtain any records held by SSA pertaining to the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(appropriate weight and consideration must to given to SSA 
records in determining whether to award or deny VA disability 
compensation benefits).  The duty to obtain records is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Under the circumstances, the Board believes that further 
development should be accomplished to allow for resolution of 
the increased rating for service-connected psychiatric 
disability, including PTSD, and TDIU issues.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All VA medical records (not already 
of record) documenting ongoing treatment 
for service-connected PTSD or other 
psychiatric disorders should be 
associated with the claims file.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any and all medical care 
providers who treated the veteran for 
PTSD or other psychiatric disorder.  
After securing the necessary release, the 
RO should obtain these records.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. 

3.  The RO should also contact the Social 
Security Administration and obtain any 
decisions awarding disability benefits, 
as well as any supporting medical 
evidence.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
degree of severity of his service-
connected psychiatric disorder, which 
includes PTSD, and its impact on his 
ability to obtain and maintain 
employment.  The claims folder should be 
made available to the examiner prior to 
the examination so that he or she may 
review pertinent medical records.  Such 
tests as the examining physician deems 
necessary should be performed.  A 
multiaxial diagnosis based on the current 
DSM-IV diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.  

In addition, it is requested that the 
psychiatrist address the relationship 
between the veteran's originally service-
connected disorder of "dementa praecox, 
analogy for psychosis, schizophrenia, 
definite social and industrial 
incapacity," which was related to 
combat, and his currently diagnosed 
disorders of PTSD, recurrent major 
depression with psychotic features, and 
alcohol abuse (in remission), and offer 
an opinion as to which, or if all, of the 
currently diagnosed disorders are 
etiologically the same or related to the 
earlier diagnoses for which service 
connection was established.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
psychiatric disorder(s), which includes 
PTSD and render an opinion for the record 
as to the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  If any psychiatric 
disability is found which is not a part 
of the veteran's service-connected 
psychiatric disorder(s), the examiner 
should also render an opinion as to the 
effect the veteran's service-connected 
disorder(s) alone has(have) on his 
ability to work, making a distinction 
between any social and industrial 
impairment stemming from the service-
connected disability and any non-service-
connected psychiatric disability. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report is 
deficient in any manner, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


